Exhibit 10.15

AMENDMENT TO THE

HOST HOTELS & RESORTS, INC.
Non-Employee Directors’ Deferred Stock Compensation Plan

THIS AMENDMENT TO THE HOST HOTELS & RESORTS, INC. NON-EMPLOYEE DIRECTORS’
DEFERRED STOCK COMPENSATION PLAN (this “Amendment”), is made and adopted as of
July 17, 2019 (the “Effective Date”), by the Board of Directors (the “Board”) of
Host Hotels & Resorts, Inc. (the “Company”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan (as defined below).

WHEREAS, the Company maintains the Host Hotels & Resorts, Inc. Non-Employee
Directors’ Deferred Stock Compensation Plan (as it may be amended or restated
from time to time, the “Plan”);

WHEREAS, pursuant to the Plan, the Plan may be amended by the Board at any time
or from time to time; and

WHEREAS, the Board desires to amend the Plan as set forth herein.

NOW, THEREFORE, BE IT RESOLVED, that the Plan be and hereby is amended as
follows:

 

1.

Immediately after Section 7.3 of the Plan, the following new Section 7.4 shall
be inserted:

7.4Cash Payment. Notwithstanding anything in the Plan to the contrary, in lieu
of issuing Shares in respect of the Director Stock Award, the Board may, in its
discretion, direct that a cash payment be made to the Participant on such terms
as determined by the Board (any such Director Stock Award paid in cash, a
“Director Cash Award”). If (i) a Participant has elected to receive such
Participant’s Director Stock Award in the form of Stock Units and (ii) the Board
has elected to pay such Director Stock Award in the form of a Director Cash
Award, then the Stock Units issued to the Participant shall be treated in
accordance with Section 8.5. For the avoidance of doubt, any Director Cash Award
shall be paid under this Plan and no such award shall be deemed made under the
Stock Plan.

 

2.

Immediately after Section 8.4 of the Plan, the following new Section 8.5 shall
be inserted:

8.5Cash Settlement. Notwithstanding anything in the Plan to the contrary, the
Board may, in its discretion, settle Stock Units in cash. Any Stock Units issued
in respect of a Director Cash Award shall be settled in cash, or, in the
discretion of the Board and subject to the approval of the Company’s
stockholders to the extent required by applicable law or the rules of any stock
exchange on which the Shares are listed, in Shares. For the avoidance of doubt,
Dividend Equivalents may be settled in cash in accordance with Section 6.5 of
the Plan. Stock Units and Dividend Equivalents settled in cash shall correspond
in all respects to the value of the Shares otherwise attributable to the
Director Stock Award or Director Cash Award, as applicable, to which the Stock
Units and Dividend Equivalents relate. For the avoidance of doubt, any Stock
Units or Dividend Equivalents settled in cash shall be paid under this Plan and
no such Stock Units or Dividend Equivalents shall be deemed issued under the
Stock Plan.

 

--------------------------------------------------------------------------------

 

 

 

3.

This Amendment shall be and is hereby incorporated in and forms a part of the
Plan.

 

4.

Except as set forth herein, the Plan shall remain in full force and effect.

***

 

2

 

--------------------------------------------------------------------------------

 

Executed July 18, 2019

HOST HOTELS & RESORTS, INC.

 

By:s/ Elizabeth A. Abdoo_____________

 

Name:Elizabeth A. Abdoo________________

 

Title:Executive Vice President, General Counsel

 